Citation Nr: 1120377	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  04-38 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a cardiovascular disorder, to include hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II, with peripheral neuropathy, including as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from October 1971 to April 1975.  He served in the Louisiana Army National Guard from June 12, 1977 to June 11, 1978 and from December 19, 1984 to May 16, 1986, and in the Tennessee Army National Guard from May 17, 1986 to May 16, 1987.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from February and July 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2007, the Board remanded the Veteran's case to comply with his request to testify during a personal hearing.  In September 2007, the Veteran testified during a hearing conducted via videoconference with the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

In January 2008, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in January 2008, this case was remanded to the RO/AMC for further development.  

The Board notes that some partial development was completed.  Records from the VA medical center (VAMC) in Nashville, dated prior to January 1999, were obtained and the Veteran was afforded a VA examination regarding his claimed cardiovascular disorder in May 2009.  At that time, and during his September 2007 hearing, the Veteran said that he was diagnosed with hypertension while on active duty for training (ACDUTRA) in 1986.  The VA examiner said it was at least as likely as not that the Veteran had hypertension caused by military service and explained that the Veteran had an elevated blood pressure reading noted on examination in the National Guard in 1977 and had hypertension again noted in 1986 while on active duty.  However, service treatment records for the Veteran's Tennessee Army National Guard service (from 1986 to 1987) were not of record at the time of the VA examination.

In its January 2008 remand, the Board directed that medical and personnel records regarding the Veteran's service with the Tennessee Army National Guard and dates of his ACDUTRA and inactive duty for training (INACDUTRA) should be obtained.  In an April 2008 response to the RO's inquiry, the National Personnel Records Center (NPRC) said that the Veteran performed no active duty other than for training purposes and served in the Army National Guard of Louisiana from June 12, 1977 to May 16, 1986.  This does not respond to the Board's directive to verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA.  

Further, in a March 2008 letter, the Director of War Records in the Office of the Adjutant General of the Military Department of Tennessee provided the Veteran's 201 file (with many of the records duplicative of those previously of record).  It was noted that the Veteran withdrew his file on April 4, 2002 and that "the bulk of the file should be in St. Louis, MO".  Among the new records received is a May 25, 2004 letter from the Adjutant General to a Member of Congress indicating that the Veteran withdrew his National Guard file and that "[i]f any medical records were in his file, he would have gotten them when he withdrew his file".  For assistance with Army National Guard Records, it was suggested that contact be made with "Army Guard Records, Crd PERSCOM, ARPCRSD, #1 Reserve Way, St. Louis, MO 63132-5200".  

In an April 2010 letter to the Commander of the 777th Maintenance Company A. in Tennessee, the RO requested the Veteran's service treatment records.  In an April 16, 2010 electronic message, the RO was advised that there was no record of the Veteran, that once a soldier was discharged, his files were sent to the Headquarters in Nashville, Tennessee, and a telephone number was provided for further information.

A request must be made to the Army Guard Records Office in St. Louis for the Veteran's Tennessee Army National Guard service medical records.

The Veteran asserts that he was exposed to Agent Orange while en route to Thailand in 1973.  In written statements, most recently in May 2010, he said that in "Oct/Nov 1973" he flew to Travis Air Force Base, stopped over night at Clark Air Force Base in the Philippines, and flew to Thailand "via Vietnam where we changed planes from a commercial ...flight to an AF C-123 to [Korat] Thailand".  He requested that VA obtain the flight records that show his flight to Thailand stopped in Vietnam.  An Air Force Assignment/Personnel Action record indicates that the Veteran departed his last station on August 22, 1973 and arrived at his new station on October 12, 1973.  Service treatment records verify that on October 15, 1973, he was treated at the hospital at Korat Air Force Base in Thailand.  While the Board is unable to obtain commercial airline flight plans, efforts should be made to obtain the flight plans for any Air Force flights from Vietnam to Korat between October 10 and 12, 1973.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army Guard Records Office, Crd PERSCOM, ARPCRSD, #1 Reserve Way, St. Louis, MO 63132-5200, and any other appropriate state and federal agency, and request the Veteran's Tennessee Army National Guard service treatment records and the specific dates-not retirement points-for his periods of active and inactive duty for training.  The RO/AMC 
2. 
should also contact the Defense Finance and Accounting Service (DFAS).  The RO/AMC should address its inquiries to DFAS, US Military Retirement Pay, PO Box 7130, London, Kentucky 40742- 7130.  Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

a. The appellant's periods of active duty service.

b. 	The specific dates-not retirement points-for all the appellant's periods of active and inactive duty for training: in the Louisiana Army National Guard from June 12, 1977 to June 11, 1978 and from December 19, 1984 to May 16, 1986; and in the Tennessee Army National Guard from May 17, 1986 to May 16, 1987).

c. 	The dates in which the appellant was paid for inactive duty for training service while in the Louisiana Army National Guard and Tennessee Army National Guard.  Copies of the appellant's Leave and Earning Statements should be obtained and included in the claims folder for review.

d. 	If the appellant performed inactive duty for training and did not receive compensation for that training, the organization should note that also.  If the appellant did not receive compensation for his training, but did perform said training, the dates of that training should be noted.

3. Contact the Department of Defense, the Department of the Air Force, the NPRC, and any another other appropriate military agency and request flight plans for any AF C-123 flights from Vietnam to Korat Air Force Base in Thailand between October 10 and 12, 1973.  The Veteran was moving from the Det 1 552 AEW&CWG to the 388CSG/DPMC, APO 96288.

4. After completing the above action, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


